83 F.3d 434
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
UNITED STATES of America, Plaintiff-Appellee,v.Ronald Larry MILLER, Defendant-Appellant.
No. 95-4149.
United States Court of Appeals, Tenth Circuit.
April 25, 1996.

ORDER AND JUDGMENT*
Before PORFILIO, McKAY and KELLY, Circuit Judges.**

KELLY

1
Mr. Miller appeals from the denial of his petition for writ of error coram nobis.  28 U.S.C. § 1651(a).   The petition is a collateral attack upon several bank robbery convictions entered upon a guilty plea in the District of Utah in 1969.   In 1992, Mr. Miller was convicted in the Western District of Missouri of being a felon in possession of a firearm, and the bank robbery convictions were used to enhance his sentence, 18 U.S.C. §§ 922(g) & (e).  See United States v. Miller, 20 F.3d 926, 932 (8th Cir.), cert. denied, 115 S.Ct. 226 (1994).   Mr. Miller's basic contention that the 1969 plea was invalid has been rejected by this court as well as the Eighth Circuit.   See Id. at 932-33;  Miller v. United States, No. 75-1698, unpub. op.  (10th Cir.  Sept. 1, 1976) (affirming denial of § 2255 relief).   We remain unpersuaded;  "coram nobis relief is not available to litigate issues already litigated."  Klein v. United States, 880 F.2d 250, 254 n. 1 (10th Cir.1989).   Mr. Miller has in no way demonstrated the compelling circumstances necessary for issuance of the writ.  See United States v. Morgan, 346 U.S. 502, 511 (1954).


2
AFFIRMED. The mandate shall issue forthwith.



*
 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel.   This court generally disfavors the citation of orders and judgments;  nevertheless, an order and judgment may be cited under the terms and conditions of 10th Cir.  R. 36.3


**
 After examining the briefs and the appellate record, this three-judge panel has determined unanimously that oral argument would not be of material assistance in the determination of this appeal.   See Fed.  R.App. P. 34(a);  10th Cir.  R. 34.1.9.   The cause is therefore ordered submitted without oral argument